Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments filed 8/11/22 overcome the prior art rejections set forth in the office action mailed 3/14/22, as well as the statutory double patenting rejection, but do not overcome the non-statutory obviousness double patenting rejection, which is maintained below. The discussion of the double patenting rejection has been modified as necessitated by the amendments.

Double Patenting
Claims 32-43 and 45-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,066,619. Although the claims at issue are not identical, they are not patentably distinct from each other because.
Claim 6 of the ‘619 patent discloses a compound meeting the limitations of formula (I) of claims 32, 35-36, and 39 of the current application, where Y is -R4-R5-R6 and R5 is -C(O)-. Notably, claim 6 of the ‘619 patent recites a compound where the atoms corresponding to W2, W4, and W6 in the claims of the current application are sulfur atoms, as required in amended claim 32 of the current application. Claims 2-5, 7-10, and 12-15 of the ‘619 patent are analogous to claims 33-34, 37-38, 40-43, and 45-48 of the current application. Claims 32-43 and 45-48 of the current application are therefore anticipated by the claims of the ‘619 patent. 

Allowable Subject Matter
Claims 32-43 and 45-48 would be allowable if the double patenting rejection set forth above were overcome. One of ordinary skill in the art would not be motivated to modify the prior art, as exemplified by the Schwind and Yasuda reference discussed in the previous office action, to change the groups corresponding to the claimed Y group from an alkyl group to the alkoxyalkyl group or  -R4-R5-R6 group of the amended claims. The Edwards ‘266 reference (U.S. PG Pub. No. 2016/0102266) cited as an X reference in the International Search Report for PCT/US2017/059388 is unavailable as prior art under the 35 USC (b)(1)(A) exception, since the ‘266 publication was published less than a year before the effective filing date of the current application, and Edwards is the sole inventor of both the ‘266 publication and the current application. The ‘266 application also discloses compounds containing three phosphate units, while the currently claimed compounds contain at least four phosphate units. The other Edwards references cited as X references in the ISR teach compounds similar to the currently claimed compounds, but would require all the W atoms to be sulfur atoms, while the current claims require at least one W atom to be an oxygen atom. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771